UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6862



JAMES B. MITCHELL,

                                              Plaintiff - Appellant,

          versus

UNITED STATES MARSHALS SERVICE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-95-251-AM)


Submitted:   January 11, 1996             Decided:   January 23, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed as modified by unpublished per curiam opinion.


James B. Mitchell, Appellant Pro Se. Lynn M. Powalski, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting

summary judgment to Appellee. We have reviewed the record and find

that the district court did not err in concluding that Appellant's

complaint failed to state a cognizable claim. However, because

Appellant failed to allege misconduct for which the United States
has waived its sovereign immunity, the district court should have

dismissed Appellant's complaint under Fed. R. Civ. P. 12(b)(1), for

lack of subject matter jurisdiction. See Williams v. United States,
50 F.3d 299, 301, 309-11 (4th Cir. 1995). Accordingly, we affirm

the district court's order as modified to reflect a dismissal for

lack of jurisdiction under Rule 12(b)(1). We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                2